DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are pending in the current application.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites “The adhesive composition for a polarizing plate of claim 1,” however, claim 1 does not refer to “a polarizing plate,” and dependent claims 3-7 recite “The adhesive composition of claim 1.”  For the purposes of uniformity and consistency claim 2 should be amended to recite “The adhesive composition   Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16649272 (reference application) in view of Iwata et al. (KR 20100100695 A, English machine translation utilized for all citations).
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim an adhesive composition comprising 20-40 parts by weight of 3-ethyl-3-(2-ethylhexyloxymethyl)oxetane, 2-8 parts by weight of 3-ethyl-3-hydroxymethyloxetane, 2-8 parts by weight of 3,3’-oxybis(methylene)bis(3-ethyloxetane), 7-38 parts by weight of an aromatic epoxy compound, and 10-50 parts by weight of an alicyclic compound all based upon 100 parts of total adhesive composition.
Regarding Claim 1, 16/649272 claims an adhesive composition comprising 20-50 parts by weight of 3-ethyl-3-(2-ethylhexyloxymethyl)oxetane, 2-8 parts by weight of 3-ethyl-3-hydroxymethyloxetane, 2-8 parts by weight of 3,3’-oxybis(methylene)bis(3-ethyloxetane), 7-38 parts by weight of an aromatic epoxy compound, and 10-50 parts by weight of an alicyclic compound all based upon 100 parts of total adhesive composition (16/649272, Claim 1).  16/649272’s 3-ethyl-3-(2-ethylhexyloxymethyl)oxetane content completely and closely encompasses the claimed range of 20-40 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  All of 16/649272’s other content ranges are completely and closely encompassed by the claimed ranges, and therefore, satisfy the claimed ranges (see MPEP 2131.03).
16/649272 remains silent regarding an acryl-based compound included in an amount of 5-20 parts by weight.
Iwata, however, teaches an adhesive composition comprising epoxy compounds and oxetane compounds for a polarizing plate and a display device (Iwata, [0001], [0016]-[0018], [0028]-[0072]).  Iwata teaches the adhesive composition further comprises an unsaturated compound that is preferably a (meth)acrylic compound having a tricyclodecane skeleton that is included in an amount of 5-25 wt% (Iwata, [0019], [0108]-[0143]).  Iwata’s (meth)acrylic compound content range completely and closely encompasses the claimed range of 5-20 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since 16/649272 and Iwata both disclose similar adhesive compositions comprising epoxy and oxetane compounds, it would have been obvious to one of ordinary skill in the art to have included Iwata’s (meth)acrylic compound into 16/649272’s adhesive composition to yield an adhesive for a polarizer that exhibits excellent adhesion, achieves low moisture permeability, prevents discoloration, exhibits reasonable shrinkage, can be easily cured with an adjustable curing rate, and exhibits excellent durability and reliability as taught by Iwata (Iwata, [0012]-[0025], [0142]-[0143]).
Regarding Claim 2, modified 16/649272 claims the aromatic epoxy compound includes novolac-based epoxy (16/649272, Claim 2).
 Regarding Claim 3, modified 16/649272 claims the adhesive composition further comprises an aliphatic epoxy compound (16/649272, Claim 3).
Regarding Claim 4, modified 16/649272 claims the aliphatic epoxy compound includes 1,4-cyclohexane dimethanol diglycidyl ether (16/649272, Claim 4).
Regarding Claim 5, modified 16/649272 claims the aliphatic epoxy compound is included in an amount of 1-30 parts by weight (16/649272, Claim 5).  16/649272’s content range is identical to the claimed range, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 6, modified 16/649272 claims the alicyclic epoxy compound includes 3’,4’-epoxycyclohexylmethyl-3,4-epoxycyclohexane carboxylate (16/649272, Claim 6).
Regarding Claim 7, modified 16/649272 teaches the (meth)acrylic compound having a tricyclodecane includes tricyclodecane dimethanol di(meth)acrylate (Iwata, [0019], [0108]-[0143]).
Regarding Claims 8 and 10, modified 16/649272 claims a polarizing plate comprising a polarizer, an adhesive layer formed of the adhesive composition discussed above, and an acryl-based protective film (16/649272, Claims 7, 9).
Regarding Claim 9, modified 16/649272 claims the adhesive layer has a thickness of greater than 0 µm to 20 µm (16/649272, Claim 8).  16/649272’s thickness range is identical to the claimed range, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 11, modified 16/649272 claims an image display device comprising a display panel, the polarizing plate discussed above disposed on one or both surface of the display panel (16/649272, Claim 10).
Claims 1-3, 5, and 7-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-11 of copending Application No. 16/645330 (reference application) in view of Iwata et al. (KR 20100100695 A, English machine translation utilized for all citations). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim an adhesive composition comprising 24-35 parts by weight of 3-ethyl-3-(2-ethylhexyloxymethyl)oxetane, 4-6 parts by weight of 3-ethyl-3-hydroxymethyloxetane, 4-8 parts by weight of 3,3’-oxybis(methylene)bis(3-ethyloxetane)), 8-12 parts by weight of diacrylate-based compound, and 20-50 parts by weight of an alicyclic compound all based upon 100 parts of total adhesive composition.
Regarding Claim 1, 16/645330 claims an adhesive composition comprising 24-35 parts by weight of 3-ethyl-3-(2-ethylhexyloxymethyl)oxetane, 4-8 parts by weight of 3-ethyl-3-hydroxymethyloxetane, 4-6 parts by weight of 3,3’-oxybis(methylene)bis(3-ethyloxetane)), 8-12 parts by weight of diacrylate-based compound, and 20-50 parts by weight of an alicyclic compound all based upon 100 parts of total adhesive composition (16/645330, Claims 1-3, 6).  All of 16/645330’s content ranges are completely and closely encompassed by the claimed ranges, and therefore, satisfy the claimed ranges (see MPEP 2131.03).
16/645330 remains silent regarding an aromatic epoxy compound included in an amount of 7-38 parts by weight.
Iwata, however, teaches an adhesive composition comprising epoxy compounds and oxetane compounds for a polarizing plate and a display device (Iwata, [0001], [0016]-[0018], [0028]-[0072]).  Iwata teaches the epoxy compounds include aromatic epoxy compounds (such as novolac-based epoxy compounds) and non-aromatic epoxy compounds, where the aromatic epoxy compounds can be included in an amount of 26, 30, 37, and 38 parts by weight relative to 100 total parts of adhesive composition (Iwata, [0036]-[0043], [0233]-[0235], [0251]-[0252], Tables 1-2).  Iwata’s aromatic epoxy compound content values all fall within the claimed range, and therefore, satisfy the claimed range (see MPEP 2131.03).
Since 16/645330 and Iwata both disclose similar adhesive compositions comprising epoxy and oxetane compounds, it would have been obvious to one of ordinary skill in the art to have included Iwata’s aromatic epoxy compound into 16/645330’s adhesive composition to yield an adhesive for a polarizer that exhibits excellent adhesion, achieves low moisture permeability, prevents discoloration, and exhibits reasonable shrinkage as taught by Iwata (Iwata, [0012]-[0018]).
Regarding Claim 2, modified 16/645330 teaches aromatic epoxy compounds include bisphenol-A epoxy resin (Iwata, [0036]-[0038], [0233]-[0235], [0251]-[0252], Tables 1-2).
Regarding Claim 3, modified 16/645330 claims the adhesive composition comprises an aliphatic epoxy (16/645330, Claims 1, 4).
Regarding Claim 5, modified 16/645330 claims the aliphatic epoxy is included in an amount of 10-30 parts by weight (16/645330, Claims 1, 4, 5).  modified 16/645330’s content range is completely encompassed within the claimed range, and therefore satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 7, modified 16/645330 claims the acryl-based compound is dipropylene glycol diacrylate (16/645330, Claim 1).
Regarding Claims 8 and 10, modified 16/645330 claims a polarizing plate comprising a polarizer, an adhesive layer formed of the adhesive composition discussed above, and an acryl-based protective film (16/645330, Claims 8, 10).
Regarding Claim 9, modified 16/645330 claims the adhesive layer has a thickness of greater than 0 µm to 20 µm (16/645330, Claim 9).  16/645330’s thickness range is identical to the claimed range, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 11, 16/645330 claims an image display device comprising a display panel, the polarizing plate discussed above disposed on one or both surface of the display panel (16/645330, Claim 11).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Relevant Prior Art
Iwata et al. (KR 20100100695 A, English machine translation utilized for all citations) is the closest prior art of record.  Iwata teaches an adhesive composition for a polarizing plate and a display device, where the adhesive composition comprises an aromatic epoxy compound, an alicyclic epoxy compound, a (meth)acrylic compound, and one or more oxetane compounds that can include 3-ethyl-3-(2-ethylhexyloxymethyl)oxetane, 3-ethyl-3-hydroxymethyloxetane, and 3-ethyl-3-[(3-ethyloxetan-3-yl)methoxymethyl] oxetane (Iwata, [0001], [0016]-[0019], [0028]-[0072], [0108]-[0143]).
However, Iwata fails to specifically disclose an adhesive composition that simultaneously comprises the 3 specific claimed oxetane compounds; and fails to teach an adhesive composition simultaneously comprising the contents of 20-40 parts by weight of 3-ethyl-3-(2-ethylhexyloxymethyl)oxetane, 2-8 parts by weight of 3-ethyl-3-hydroxymethyloxetane, 2-8 parts by weight of 3,3’-oxybis(methylene)bis(3-ethyloxetane)), 5-20 parts by weight of an acryl-based compound, 7-40 parts by weight of an aromatic epoxy compound, and 10-50 parts by weight of an alicyclic compound all based upon 100 parts of total adhesive composition.
Iwata does not anticipate or render obvious the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Eli D. Strah/Primary Examiner, Art Unit 1782